Citation Nr: 0026816	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-29 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to an initial rating in excess of 70 percent for 
depression.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

Entitlement to an effective date earlier than June 14, 1995, 
for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to April 
1988, and had additional periods of service in the National 
Guard, including service in July 1991.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from rating decisions dated in May 1997 and October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans service connected psychiatric disability 
renders him demonstrably unable to obtain or retain 
employment.

3.  The veterans tinnitus is rated at 10 percent, which is 
the maximum schedular rating, and is not so unusual as to 
result in frequent periods of hospitalization or marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 100 
percent for depression are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).

2.  The criteria for a disability rating in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 
6260 (1999), 4.87a, Diagnostic Code 6260 (1998).

3.  The criteria for an effective date earlier than June 14, 
1995, for service connection for tinnitus, are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991);  38 C.F.R. §§ 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his September 1996 RO hearing, the veteran presented 
testimony as to why he felt that service connection for 
psychiatric disability and tinnitus was warranted.  These 
benefits were subsequently granted.  It is the rating of 
these disabilities and the effective date of service 
connection for tinnitus that are at issue in the present 
case.

Law -- Initial Rating Claims

At the outset, the Board acknowledges that the veteran has 
been granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
However, a TDIU claim is a matter separate from the 
adjudication of schedular and extraschedular rating claims.  
Even if a TDIU rating is awarded, the veteran is still 
entitled  to fair adjudication of those other claims.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).

As a preliminary matter, the Board notes that the veteran has 
presented well-grounded claims for increased evaluations 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
claims that the conditions are, and have been, more severe 
than currently evaluated are plausible.  The Board is 
satisfied that all relevant facts pertinent to these issues 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
him as mandated by law.  38 U.S.C.A. § 5107(a).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Initial Rating Psychiatric Disability

During the pendency of the veterans June 1995 claim, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  [W]here 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

However, the Court of Appeals for Veterans Claims has held 
that the effective date rule, 38 U.S.C.A. § 5110(g), prevents 
the application of a later, liberalizing law to a claim prior 
to the effective date of the liberalizing law.  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997);  see also, McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  In essence, the new regulations may only 
be applied from the date they became effective forward.  See 
also, VAOPGCPREC 3-2000.  Thus, for the period through 
November 6, 1996, the veterans psychiatric disability must 
be rated under the older criteria, regardless of whether the 
new criteria are more favorable to his claim;  while, for the 
period from November 7, 1996, forward, the veterans claim 
should be rated pursuant to the set of criteria which is more 
favorable to his claim.

Under the version of the regulations in effect prior to 
November 7, 1996, a 70 percent evaluation for depression was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted (1) when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9405 (prior to November 7, 1996).  

Under the amended regulations, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9434 (1999).

In the present case, the veterans VA treating psychiatrist 
submitted written opinions in May 1998 and December 1998 to 
the effect that the veteran had become debilitated by severe 
anxiety and depression which seemed to have been precipitated 
by a series of service-related incidents that were disturbing 
and/or physically damaging to him.  In her view, the veteran 
had been unable to return to normal, productive functioning.  
In an April 1999 letter to the RO, this same psychiatrist 
asserted that her evaluation of the veteran was based on 
copies of progress notes, test data and report, and letters 
from all pervious treatment records.  A July 1999 VA examiner 
listed unemployability as one of the veterans psychosocial 
stressors.  The veteran has been receiving Social Security 
benefits based on psychiatric disability for many years.  
This determination was made by the Social Security 
Administration after review of his medical history and 
psychiatric examination, and predicated upon his 
unemployability.  The Social Security Administration benefits 
predated the effective date of the VA service-connection 
compensation for psychiatric disability.  Overall, the 
disability picture is one of unemployability due to service-
connected psychiatric disability for the full pendency of the 
veterans claim.

Accordingly, under the old criteria, the Board finds that a 
100 percent rating is warranted, for the period from June 14, 
1995, forward, since the veteran is and has been demonstrably 
unable to obtain or maintain employment for the full period 
of the pendency of his appeal due to service-connected 
psychiatric disability.  This is sufficient for a rating of 
100 percent under the old criteria for rating his psychiatric 
disability.  See 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1995);  Johnson v. Brown, 7 Vet. App. 95 (1994).

Initial Rating Tinnitus

The rating criteria for tinnitus were amended in May 1999, 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  Under the old criteria, a 10 percent rating was 
warranted for tinnitus that was persistent as a symptoms of 
head injury, concussion or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  Under the new 
criteria, recurrent tinnitus is rated as 10 percent 
disabling.  38 C.F.R. § 4.87 (1999).  There is no harm to the 
veteran in the Board considering the new criteria in the 
first instance in this case, because under either set of 
criteria, the veteran is in receipt of the maximum schedular 
rating, 10 percent.  

The veteran contends a rating of greater than 10 percent for 
tinnitus is warranted.  He contends that his service-
connected tinnitus affects his service-connected psychiatric 
disability and vice versa, and the VA medical opinions of 
record support his view.  Medical opinions of record indicate 
that anxiety and depression can cause a worsening of 
tinnitus, and that tinnitus can exacerbate psychiatric 
disability.  The question therefore becomes whether, in light 
of this medical finding, an extraschedular rating (i.e., a 
rating in excess of 10 percent) for tinnitus is warranted in 
this case.  Accordingly, the Board has considered whether 
this case should be referred to the Director, Compensation 
and Pension Service, for extraschedular consideration for 
rating of the veterans service connected tinnitus.  The 
governing norm in such exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

The circular effect described in the medical opinions of 
record, in which the veterans tinnitus and psychiatric 
disability aggravate one another, does present an unusual 
disability picture.  However, the Board must carefully 
consider whether an increased rating for tinnitus in this 
context would be would be impermissible pyraminding.  38 
C.F.R. § 4.14.  

The veterans psychiatric disability has been evaluated as 
100 percent disabling, which in the Boards view fully 
contemplates the increase in disability caused by the effect 
of the veterans tinnitus on his psychiatric disability and 
vice versa.  The Board further notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization for tinnitus.  In the Boards view, it is the 
veterans psychiatric disability (which is aggravated by 
tinnitus), not his tinnitus, which is best characterized as 
causing marked interference with employment  thus, the 100 
percent rating.  Accordingly, the Board finds that this case 
does not warrant referral for extraschedular consideration 
for a rating of tinnitus in excess of 10 percent, because a 
rating in excess of the maximum schedular rating for tinnitus 
in addition to a 100 percent rating for psychiatric 
disability would constitute impermissible pyramiding, rating 
the same manifestations under different diagnostic codes.  38 
C.F.R. § 4.14.  In light of the foregoing, the claim for an 
initial rating in excess of 10 percent for tinnitus is 
denied.

Earlier Effective Date for Tinnitus

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.  One exception is that if a 
claim for disability compensation was received within one 
year after separation from service, the effective date will 
be the day following separation from service or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(a)(i)(B)(2).

In the present case, the RO received the veterans claim for 
service connection for tinnitus in a June 14, 1995, 
application for compensation, VA Form 21-526.  There is 
nothing of record that may be construed as an earlier claim 
for service connection for tinnitus.  The June 14, 1995, 
submission was more than one year after discharge from 
service.  With no provision in the statute or regulations to 
the contrary, the proper effective date for compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a);  38 C.F.R. § 3.400.  In the present 
case, then, the effective date for service connection for 
tinnitus may be no earlier than the date the claim was first 
received, June 14, 1995.  Accordingly, the claim for an 
earlier effective date for service connection for tinnitus is 
denied.


ORDER

An initial rating of 100 percent for depression is granted.
 
An initial rating in excess of 10 percent for tinnitus is 
denied.
 
Entitlement to an effective date earlier than June 14, 1995, 
for service connection for tinnitus, is denied. 



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals
